OPINION — AG — ** AD VALOREM TAXATION — EXEMPTION ** ALTHOUGH IT IS NECESSARY TO BE THE "HEAD OF THE FAMILY" IN ORDER TO QUALIFY FOR THE EXEMPTION OF $100.00 IN VALUE OF HOUSEHOLD GOODS, TOOLS, IMPLEMENTS, AND LIVESTOCK EMPLOYED IN THE SUPPORT OF THE FAMILY, ALLOWED BY 68 O.S. 15.2 [68-15.2] ; IT IS NOT NECESSARY TO BE THE "HEAD OF THE FAMILY" IN ORDER TO QUALIFY FOR THE EXCEPTION OF $200.00 OF PERSONAL PROPERTY ALLOWED CERTAIN PERSONS SPECIFIED IN SAID PARAGRAPH. (HOMESTEAD EXEMPTION, HEAD OF HOUSEHOLD) CITE: 68 O.S. 15.2 [68-15.2] (JAMES C. HARKIN)